DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s cancellation of claims 9-14, amendment of claim 1-8, 20-22, in the paper of 5/20/2022, is acknowledged.  Claims 1-8, 15-23 are pending and at issue.
Election/Restrictions
Applicant's election without traverse of Group 1, Claims 1-14, 20-23, drawn to an DNA polymerase, in the paper of 5/20/2022, is acknowledged.  Applicants election of the species of mutation position 516 from Species Group 1); the species of control DNA polymerase sequence SEQ ID NO:40 from Species Group 2) and the species of [mutant] DNA polymerase sequence SEQ ID NO:1 from Species Group 3) with traverse in the paper of 5/20/2022, is acknowledged. 
Claims 5, 15-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
The information disclosure statements filed on 3/10/2021 and 3/26/2021 are acknowledged and have been considered and initialed as such.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 6-8, 20-23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (claims 2-8, 20-23 dependent on) is indefinite in that the recitation “the DNA polymerase comprises one or more mutations at one or more of positions of position 515…” is awkward, unclear and confusing.  For the purpose of advancing prosecution this recitation is interpreted as “the DNA polymerase comprises one or more mutations at one or more of positions 515…”.

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 20-23 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-5, 8, 20-23 are directed to all possible mutant DNA polymerases having increased 5'-3' strand displacement activity and substantially reduced 5'-3' exonuclease and endonuclease activity, as compared with a control DNA polymerase, wherein the amino acid sequence of the DNA polymerase comprises one or more mutations at one or more of positions of position 515, 516, 524, 525, 635, 636, 693, and 694 of SEQ ID NO:1 and wherein the control DNA polymerase comprises the amino acid sequence o
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1-5, 8, 20-23 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a mutant DNA polymerase having increased 5'-3' strand displacement activity and substantially reduced 5'-3' exonuclease and endonuclease activity, as compared with a control DNA polymerase, wherein the DNA polymerase has the amino acid sequence of SEQ ID NO:1  and has a mutation at one or more of positions of position 515, 516, 524, 525, 635, 636, 693, and 694, wherein the control DNA polymerase comprises the amino acid sequence of SEQ ID NO:40, encompassed by these claims, does not reasonably provide enablement for any possible mutant DNA polymerases having increased 5'-3' strand displacement activity and substantially reduced 5'-3' exonuclease and endonuclease activity, as compared with a control DNA polymerase, wherein the amino acid sequence of the DNA polymerase comprises one or more mutations at one or more of positions of position 515, 516, 524, 525, 635, 636, 693, and 694 of SEQ ID NO:1 and wherein the control DNA polymerase comprises the amino acid sequence o.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-5, 8, 20-23 are so broad as to encompass any possible mutant DNA polymerases having increased 5'-3' strand displacement activity and substantially reduced 5'-3' exonuclease and endonuclease activity, as compared with a control DNA polymerase, wherein the amino acid sequence of the DNA polymerase comprises one or more mutations at one or more of positions of position 515, 516, 524, 525, 635, 636, 693, and 694 of SEQ ID NO:1 and wherein the control DNA polymerase comprises the amino acid sequence oacid sequence of SEQ ID NO:1  and has a mutation at one or more of positions of position 515, 516, 524, 525, 635, 636, 693, and 694, wherein the control DNA polymerase comprises the amino acid sequence of SEQ ID NO:40.	
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of the claims which encompass all modifications and fragments of any mutant DNA polymerases having increased 5'-3' strand displacement activity and substantially reduced 5'-3' exonuclease and endonuclease activity, as compared with a control DNA polymerase, wherein the amino acid sequence of the DNA polymerase comprises one or more mutations at one or more of positions of position 515, 516, 524, 525, 635, 636, 693, and 694 of SEQ ID NO:1 and wherein the control DNA polymerase comprises the amino acid sequence oand (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine which substitutions would be acceptable to retain the desired polymerase activity claimed and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable (e.g., see Ngo et al. in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz et al. (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495, Form-892), it would require undue experimentation for one skilled in the art to arrive at the majority of those polypeptides of the claimed genus having the claimed desired polymerase activity.
	Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any mutant DNA polymerases having increased 5'-3' strand displacement activity and substantially reduced 5'-3' exonuclease and endonuclease activity, as compared with a control DNA polymerase, wherein the amino acid sequence of the DNA polymerase comprises one or more mutations at one or more of positions of position 515, 516, 524, 525, 635, 636, 693, and 694 of SEQ ID NO:1 and wherein the control DNA polymerase comprises the amino acid sequence oskilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Related ART:
Gibbs et al., Molecular diversity and catalytic activity of Thermus DNA polymerases,  Extremophiles 13:817-826, (2009).

Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
1/21/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652